Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. 

Argument: Applicant argued “Inano merely discloses an information access system for detecting RF, but fails to disclose, as acknowledged in the Office Action, storing a channel indicating the time when the radio wave is received.” (Remarks 10/18/2021, page 5, last paragraph).
Response: Examiner stated in the Office Action (CTNF 7/20/2021, page 3, lines 3 – 4) that Inano discloses measuring a “time when a radio wave is received”. Examiner also stated that Inano does not disclose storing the time but that Inano discloses use of memory for storing other parameters. Storing the “time when a radio wave is received” is a trivial matter and well within the ability of one of ordinary skill in the art. As per Rationales for Obviousness (MPEP 2143), this is obvious to try and has a high degree of success. 

Argument: Applicant argued “… and the channel report indicates the intensity value,” which feature is not disclosed in Inano or Bae (Remarks 10/18/2021, page 6, 2nd last paragraph, last 2 lines).
Response: Regarding “channel report indicates the intensity value”, intensity value is just another parameter that is reported and can be reported similar to “the time when the radio wave is received”. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), this is obvious to try or an obvious variation and has a high chance of success since other tag information is already being reported and adding one more variable like intensity value, which is already calculated, is well within the skill of one of ordinary skill in the art.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 2, 5, 7 – 11, 14, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Inano et al. (US 20070167139) in view of Bae et al. (US 20080122581).

Regarding claim 1, Inano discloses a reader (Fig. 2 discloses reader 300 and associated tag 200; [0044]), comprising:
an antenna configured to communicate with a wireless tag (Fig. 2, antennas 382, 384; [0051], last 6 lines);
a processor (Fig. 2, control unit 310; [0051]) configured to measure a time when a radio wave is received on a predetermined channel ([0035] disclose different frequencies used; wherein predetermined channel is a selected frequency; [0045] also discloses use of multiple frequencies) during a carrier sensing time (Fig. 3C; [0053] discloses “Fig. 3C shows a time chart of carrier sensing 50 and 52”; Fig. 3C shows times “ND”, when no carrier is detected and later time “DT”, when carrier is detected; [0056], 1st sentence), the carrier sensing time being a time when the wireless tag is not communicating (Fig. 3C, period 51; [0055] discloses “In a period of time 51 intervening between two adjacent carrier sensing periods 50, the RF ID tag 200 enters into a sleep mode of operation, during which only the control unit 210 and the wakeup unit 270 are enabled or powered on, while the other elements 214-250 are disabled or powered down”)
and a memory storage (Fig. 2, element 314; [0051], 1st 3 lines);


Inano discloses use of memory, as above, but does not disclose the memory storage is configured to store a channel report indicating the time when the radio wave is received and that the channel report indicates the intensity value.

In the same field of endeavor, however, Bae discloses use of channel report that reports various types of tag information ([0066], 1st sentence; [0067]; [0085], lines 8 – 10). Reporting “time when the radio wave is received” is another piece of information that can easily be done by one of ordinary skill in the art. Under Rationales for Obviousness (MPEP 2143, Rationales E, F), this is obvious to try or an obvious variation and has a high chance of success since other tag information is already being reported. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the reporting method, as taught by Bae in the system of Inano to also report “time when the radio wave is received”, because this would enable one to know precisely when a tag was read. This information could be useful in a variety of applications e.g. knowing when inventory was checked, knowing when a medical reading was taken etc.
Regarding “channel report indicates the intensity value”, intensity value is just another parameter that is reported and can be reported similar to the time when the radio wave 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to report intensity value as well, because reporting intensity value could provide a measure of whether the reading was accurate or not: a very low intensity could possibly mean an error in the reading.

Regarding claim 2, Inano discloses the predetermined channel includes a plurality of channels ([0035] disclose different frequencies used; wherein predetermined channel is a selected frequency; [0045] also discloses use of multiple frequencies).

Regarding claim 5, Inano does not disclose the channel report includes a channel availability.
In the same field of endeavor, however, Bae discloses the channel reporting ([0074]). One of ordinary skill in the art can extend this to reporting channel availability.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the reporting method, as taught by Bae in the system of 

Regarding claim 7, Inano discloses a communicator configured to send and receive data to and from a terminal, wherein the processor is configured to send the channel report to the terminal through the communicator (Fig. 1, reader 300 communicates with “HOST” [right side of block 300]; [0006], last 3 sentences; [0006], 2nd last sentence discloses “The host computer collects the data…”; wherein the report is interpreted as the data).

Regarding claim 8, Inano does not disclose reporting the channel report includes a total time during which the reader communicates with the wireless tag on a corresponding channel.
However, in Inano (Fig. 3) total time is readily available (starting from time instant 4 “DT” to time taken for RECEIVE/TRANSMIT).  One of ordinary skill in the art has this readily available and can transmit it with the report as in claim 1 above. 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to report the total time as above, since this could be used later for possible diagnostic purposes e.g. if too long, then that could indicate maybe a problem with the reader or tag.

Claim 9 is similarly analyzed as in claim 8. Total time another terminal communicates with the tag is merely another parameter that can be reported and can be done similar to how it is done in claim 8 and for the same motivation. 

Claim 10 is similarly analyzed as claim 1	, with claim 10 reciting equivalent method limitations.

Claim 11 is similarly analyzed as claim 2.

Claim 14 is similarly analyzed as claim 5.

Claim 16 is similarly analyzed as claim 7.

Claim 17 is similarly analyzed as claim 8.

Claim 18 is similarly analyzed as claim 9.

Claims 4, 6, 13, 15  are rejected under 35 U.S.C. 103 as being unpatentable over Inano et al. (US 20070167139) in view of Bae et al. (US 20080122581) and further in view of Karani et al. (US 20180365548).

Regarding claim 4, Inano does not disclose the processor is configured to output a warning when the intensity value is greater than a predetermined threshold value.
In the same field of endeavor, however, Karani discloses the processor is configured to output a warning when the intensity value is greater than a predetermined threshold value ([0085] discloses “an alert or alarm can be triggered based on the detected … which are determined based on … and/or tag response signals received from the RFID tag. For example, data can be read or processed from the RFID tag only when the signal strength of the signals received from the RFID tag is above a threshold”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Karani in the system of Inano because this would ensure that the signal strength is high enough to give a proper reading.

Regarding claim 6, Inano does not disclose when no configurable channel is available, cause an error message to be displayed.

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Karani in the system of Inano because generating error messages when no channel is available would allow  the operator to possible to take corrective action or try some other channel.

Claim 13 is similarly analyzed as claim 4.

Claim 15 is similarly analyzed as claim 6.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.



Shiotsu et al. (US 8791796) discloses use of wireless tag device.
Popovski (US 8686855) discloses Embedded RFID recorder in short-range wireless devices.
Jo et al.  (US 8325017) discloses Time slot allocation apparatus and method for preventing collisions between time slots in TDMA-based RFID network.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.